ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were amended on 02/25/2021 and are ENTERED.
Claims 1-20 are presented for examination.

Examiner’s Statement for Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement for reasons for allowance: 
The 101 rejection has been withdrawn in view of the amendments including “inputting terms of the personal statement into a machine learning model…wherein the machine learning model determines the representation of the level of quality based on labeling of associated quality to candidate terms, the associated quality being determined based on a frequency with which the candidate terms are used by high quality or low quality providers”.
The inclusion of this technical feature of the machine learning model that determines levels of quality to candidate terms based on a frequency creates a specific technical feature of the machine learning model that implements a practical application and amounts to an additional element that in combination with the other claimed additional elements overcomes the 101 rejection. Further, the closest prior art of record does not anticipate or otherwise render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626